                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DENISE A. BADGEROW                                          CIVIL ACTION


    VERSUS                                                      NO: 17-9492


    REJ PROPERTIES, INC., ET AL.                                SECTION: "A" (2)


                                ORDER AND REASONS

       The following motion is before the Court: Motion to Recover Attorney’s

Fees (Rec. Doc. 164) filed by defendant REJ Properties, Inc. d/b/a Walters, Meyer,

Trosclair & Associates (“WMT” or “Defendant”). Plaintiff, Denise A. Badgerow, opposes

the motion. The motion, noticed for submission on July 10, 2019, is before the Court on

the briefs without oral argument.

       On June 3, 2019, the Court entered a final judgment dismissing Badgerow’s

employment-related claims against WMT with prejudice. (Rec. Doc. 160). The judgment

was based on the Court’s determination that WMT’s motion for summary judgment

should be granted as to all of Badgerow’s claims against WMT, her former employer.

(Rec. Doc. 159). On July 24, 2019, the Court denied Badgerow’s motion for

reconsideration.1

       WMT now moves the Court for an attorney fee award of $132,867.50 incurred in

defending Badgerow’s suit, an action that WMT characterizes as frivolous.




1Throughout this Order and Reasons the Court will assume the reader’s familiarity with the
prior opinions entered in both this case and in the related action, 19-10353.

                                         Page 1 of 4
       The district court may award attorney’s fees to a prevailing defendant in a Title

VII employment discrimination case. CRST Van Expedited, Inc. v. EEOC, 136 S. Ct.

1642, 1646 (2016) (citing 42 U.S.C. § 2000e-5(k)). When a defendant is the prevailing

party on a civil rights claim, the district court may award attorney’s fees if the plaintiff’s

claim was “frivolous, unreasonable, or groundless,” or “if the plaintiff continued to

litigate after it clearly became so.” Id. (quoting Christianburg Garment Co. v. EEOC,

434 U.S. 412, 422 (1978)). On the one hand, attorney’s fees are not to be awarded simply

because the plaintiff lost her case. See Christianburg, 434 U.S. at 421. But on the other

hand, proof of subjective bad faith on the part of the plaintiff is not required. Id. When

considering whether a suit is frivolous a district court should look to factors such as

whether the plaintiff established a prima facie case, whether the defendant offered to

settle, and whether the court held a full trial. Myers v. City of West Monroe, 211 F.3d

289, 292 (5th Cir. 2000) (citing United States v. Mississippi, 921 F.2d 604, 609 (5th Cir.

1991)). Even if only a subset of the claims was frivolous, the trial court has discretion to

award fees on that subset. Provensal v. Gaspard, 524 Fed. Appx. 974, 977 n.2 (5th Cir.

2013) (unpublished) (citing Fox v. Vice, 563 U.S. 826 (2011)).

       Defendant was the prevailing party in this case as to all claims. Although all of

Badgerow’s discrimination claims lacked merit and were ultimately dismissed on

summary judgment, the Court can only characterize a single aspect of the claims as

being frivolous and groundless (although Defendant has made persuasive arguments as

to why Badgerow knew from the start that she could not prove that the hostility at the

office was gender related), that being the class allegations for Title VII disparate

treatment claim. As the Court explained in its Order and Reasons, the class claims were

                                         Page 2 of 4
grounded on Badgerow’s contention that female employees at WMT were not given the

opportunity to become “client-facing” AFAs. (Rec. Doc. 159 at 4 n.5). Discovery revealed

that this contention was false because other females were given the opportunity to

become client-facing AFAs but declined it. A claim is not frivolous or groundless simply

because decisive facts emerge during discovery. See Christianburg, 434 U.S. at 422. But

Badgerow herself was never a member of the purported class because she was a client-

facing AFA. Even assuming that Defendant could identify from its billing records how

much time was devoted solely to defending the class aspect of the Title VII claim (as

opposed to the hostile work environment claim which was not alleged to be class-based),

the Court is not persuaded that an attorney fee award is appropriate.

       That said, one factor in determining whether the defense should be awarded

attorney’s fees is whether the plaintiff continued to litigate after the claims clearly

became groundless. Defendant filed its motion for attorney’s fees shortly after Badgerow

filed her motion for reconsideration on the discrimination claims and before the Court

issued its reasons denying that motion. (Rec. Doc. 182). While the Court is not

convinced that Badgerow’s Title VII discrimination claims were so frivolous and

groundless so as to support a fee award for Defendant, the Court is less optimistic

regarding the groundless positions that Badgerow took in the motion for

reconsideration, including production of a grossly untimely expert report that forced

Defendant to incur additional expense in moving to strike it. The Court notes that

Defendant has now moved to supplement its fee request in order to recover attorney’s

fees in conjunction with Badgerow’s motion to reconsider. That motion will be




                                        Page 3 of 4
submitted on September 4, 2019.2 (Rec. Doc. 186).

       Accordingly;

       IT IS ORDERED that the Motion to Recover Attorney’s Fees (Rec. Doc.

164) filed by defendant REJ Properties, Inc. d/b/a Walters, Meyer, Trosclair &

Associates is DENIED.

       August 13, 2019


                                                   JAY C. ZAINEY
                                             UNITED STATES DISTRICT JUDGE




2The Court finds the rates requested by counsel to be reasonable ($300 per hour for each
partner and $190 per hour for the associate) but the Court will not include paralegal time in an
award.

                                          Page 4 of 4
